DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 11/8/2022.  Claims 4 & 8 are canceled by Applicant.  Claims 1-3, 5-7, & 9-15 are pending.  Claims 9-15 remain withdrawn from consideration.  Claims 1-3 & 5-7 are examined below.

Drawings
The drawings were received on 11/8/2022.  These drawings are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The recitation “which is molded at a first” (l. 4) is believed to be in error for - - which is molded from a metal material at a first - -.
The recitation “which is molded at a second” (l. 6) is believed to be in error for - - which is molded from the metal material at a second - -.
The recitation “which is molded by” (l. 9) is believed to be in error for - - which is molded from the metal material by - -.
The recitation “a transition region which is molded by continuously switching from the first lamination speed to the second lamination speed, and located” (ll. 9-10) is believed to be in error for - - a transition region which is molded from the metal material by a continuous linear decrease in lamination speed from the first lamination to the second lamination speed, the transition region being located - -.
The recitation “between the first part and the second part, and the relative density of the metal material is continuously switched from the relative density of the metal material on the first part to the relative density of the metal material on the second part” (ll. 10-13) is believed to be in error for - - between the first part and the second part, which produces a continuous linear decrease in a density of the metal material in the transition region from the density of the metal material of the first part to the density of the metal material of the second part - -. 
The recitations “the relative density” (ll. 14, 14-15) are believed to be in error for - - the density - -.
The recitation “on the first part” (l. 14) is believed to be in error for - - of the first part - -.
The recitation “on the second part” (l. 15) is believed to be in error for - - of the second part - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMahon 20150239046.
Regarding Independent Claim 1, McMahon teaches a gas turbine combustor (Fig. 1, combustor 16) comprising a burner component (fuel nozzle 12) which is molded by 3D additive manufacturing (para. [0028]), wherein the burner component includes 
a first part which is molded at a first lamination speed (upper portion of 54 in Fig. 6, the italicized lamination speed limitation is directed to the process of making the first part, see discussion below) and used within a first temperature range and/or a first stress range (intended use of the claimed part, the first part is capable of being subjected to a first temperature range and/or a first stress range), and 
a second part which is molded at a second lamination speed that is faster than the first lamination speed (bottom portion of 54 in Fig. 6, the italicized lamination speed limitation is directed to the process of making the second part, see discussion below) and used within a second temperature range which is lower than the first temperature range and/or a second stress range which is lower than the first stress range (intended use of the claimed part, the second part is capable of being subjected to a second temperature range and/or a second stress range which is lower than the first stress range), and 
a transition region (middle portion of 54 in Fig. 6, between the upper portion and the bottom portion) which is molded by continuously switching from the first lamination speed to the second lamination speed (the italicized lamination speed limitation is directed to the process of making the transition region, see discussion below), and located between the first part and the second part (as discussed above), and the relative density of the metal material is continuously switched from the relative density of the metal material on the first part to the relative density of the metal material on the second part (see Fig. 6, density of 54 decreases continuously and linearly in the transition portion from the upper portion to the bottom portion of 54; paras. [0030] & [0039]), and
the relative density of the metal material on the first part is higher than the relative density of the metal material on the second part (upper portion of 54 is denser than bottom portion of 54).
The recitations directed to the process steps of making the apparatus are not germane to the issue of patentability of the apparatus itself.  
It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process," In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Further, it has been held that “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith,” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See MPEP 2113.
Additionally, it has been held that “[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product,” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
The instant claim recites structure resulting from the various lamination speeds, and this structure is addressed in the rejection above.  The actual steps of using the various lamination speeds, however, do not distinguish over the prior art product because the resultant structure is identical to that of the prior art.    
Regarding Dependent Claim 6, McMahon further teaches the burner component is a fuel nozzle for use in fuel supply (fuel nozzle 12; para. [0027]).
Regarding Dependent Claim 7, McMahon further teaches a root-side part and a leading-end-side part (Fig. 3, root-side part is at end where fuel 42 enters and leading-end-side part is at the opposite end).  The recitation “a lamination speed at which the metal material is laminated on [the] root-side part and [the] leading-end-side part of the fuel nozzle is lower than a lamination speed at which the metal material is laminated on a region between the root-side part and the leading-end-side part of the fuel nozzle” is directed to a process of making the burner component rather than to the burner component itself.  The lamination speeds do not inherently impart any structural difference to the claimed burner component over that of the prior art, nor is any structural limitation recited as resulting therefrom, and do not impart patentability to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-3 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai JP2017015326 (copy provided by Applicant with IDS filed 1/12/2021) in view of McMahan 20150239046.
Regarding Independent Claim 1, Kumagai teaches a gas turbine combustor (Fig. 1, combustor 1) comprising a burner component (air hole plate 12), wherein the burner component includes 
a first part which is molded at a first lamination speed (first side of air hole plate 12, the italicized lamination speed limitation is directed to the process of making the first part, see discussion below) and used within a first temperature range and/or a first stress range (intended use of the claimed part, the first part is capable of being subjected to a first temperature range and/or a first stress range), and 
a second part which is molded at a second lamination speed that is faster than the first lamination speed (second side of air hole plate 12, the italicized lamination speed limitation is directed to the process of making the second part, see discussion below) and used within a second temperature range which is lower than the first temperature range and/or a second stress range which is lower than the first stress range (intended use of the claimed part, the second part is capable of being subjected to a second temperature range and/or a second stress range which is lower than the first stress range).
While Kumagai does teach additively manufacturing the nozzles 40 (see para. [0028] of the English translation provided by Applicant with the copy of the reference), Kumagai fails to expressly teach the air hole plate 12 is molded by 3D additive manufacturing.  Kumagai additionally fails to teach a transition region which is molded by continuously switching from the first lamination speed to the second lamination speed, and located between the first part and the second part, and the relative density of the metal material is continuously switched from the relative density of the metal material on the first part to the relative density of the metal material on the second part, and the relative density of the metal material on the first part is higher than the relative density of the metal material on the second part.

McMahan teaches additively manufacturing any component placed along the hot gas path (para. [0027]).  McMahan further teaches a first part which is molded at a first lamination speed (upper portion of 54 in Fig. 6, the italicized lamination speed limitation is directed to the process of making the first part, see discussion below) and used within a first temperature range and/or a first stress range (intended use of the claimed part, the first part is capable of being subjected to a first temperature range and/or a first stress range), and a second part which is molded at a second lamination speed that is faster than the first lamination speed (bottom portion of 54 in Fig. 6, the italicized lamination speed limitation is directed to the process of making the second part, see discussion below) and used within a second temperature range which is lower than the first temperature range and/or a second stress range which is lower than the first stress range (intended use of the claimed part, the second part is capable of being subjected to a second temperature range and/or a second stress range which is lower than the first stress range), and a transition region (middle portion of 54 in Fig. 6, between the upper portion and the bottom portion) which is molded by continuously switching from the first lamination speed to the second lamination speed (the italicized lamination speed limitation is directed to the process of making the transition region, see discussion below), and located between the first part and the second part (as discussed above), and the relative density of the metal material is continuously switched from the relative density of the metal material on the first part to the relative density of the metal material on the second part (see Fig. 6, density of 54 decreases continuously and linearly in the transition portion from the upper portion to the bottom portion of 54; paras. [0030] & [0039]), and the relative density of the metal material on the first part is higher than the relative density of the metal material on the second part (upper portion of 54 is denser than bottom portion of 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kumagai’s gas turbine combustor such that the air hole plate 12 is molded by 3D additive manufacturing and includes a transition region located between the first part and the second part, the relative density of the metal material in the transition region being continuously decreased from the density of the metal material on the first part to the density of the metal material on the second part, and the density of the metal material on the first part is higher than the relative density of the metal material on the second part, as taught by McMahan, in order to streamline the manufacturing process (McMahan; para. [0030]) and in order to enable a more rigid structure for handling greater external loads in one portion of the component while providing greater flexibility to mitigate the effects of thermal expansion on a second portion of the component (McMahan; para. [0040]).
The recitations identified above which are directed to the process of making the apparatus are not germane to the issue of patentability of the apparatus itself.  
It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process," In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Further, it has been held that “when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith,” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  See MPEP 2113.
Additionally, it has been held that “[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product,” In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See MPEP 2113.
The instant claim recites structure resulting from the various lamination speeds, and this structure is addressed in the rejection above.  The actual steps of using the various lamination speeds, however, do not distinguish over the prior art product because the resultant structure is identical to that of the prior art.    
Regarding Dependent Claim 2, Kumagai in view of McMahan teaches the invention as claimed and as discussed above for claim 1, and Kumagia further teaches the burner component is a perforated plate which mixes fuel with air (air hole plate 12, as discussed for claim 1 above).
Regarding Dependent Claim 3, Kumagai in view of McMahan teaches the invention as claimed and as discussed above for claim 2, and Kumagai further teaches the first part is located on a flame side of the perforated plate (first side can be considered a “flame side” as this limitation is merely a label rather than further defining structure), and the second part is located on a side which is opposite to the flame side of the perforated plate (second side is opposite the “flame side”).
Regarding Dependent Claim 5, Kumagai in view of McMahan teaches the invention as claimed and as discussed above for claim 2, and Kumagai further teaches a part which is adjacent to an inner face of a nozzle hole (part of air hole plate 12 adjacent to a nozzle hole, in air hole plate 12, associated with fuel nozzle 40) and a region which is located outside the part which is adjacent to the inner face of the nozzle hole (region of air hole plate 12 located outside the part which is adjacent to the inner face of the nozzle hole).  The recitation “a lamination speed at which the metal material is laminated on [the] part which is adjacent to an inner face of [the] nozzle hole which is formed in the perforated plate is lower than a lamination speed at which the metal material is laminated on [the] region which is located outside the part which is adjacent to the inner face of the nozzle hole” is directed to a process of making the burner component rather than to the burner component itself.  The lamination speeds do not inherently impart any structural difference to the claimed burner component over that of the prior art, nor is any structural limitation recited as resulting therefrom, and do not impart patentability to the claims.

Response to Arguments
Applicant's arguments filed 11/8/2022 have been fully considered but they are not persuasive.  
Applicant’s assertion (pp. 7-8 of Remarks), made without any specific argument, that Kumagai and McMahan, alone or in combination, do not teach the newly-recited limitations of amended claim 1 is unpersuasive.  See the new grounds of rejection provided above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741